DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Non-Final Office Action is in response to claims filed 1/30/2020. Claims 1-16 are pending and examined.

Claim Objections
Claims, 2, 3, 8, and 11-13 are objected to for minor informalities. Appropriate corrective action is required.
Claims 2, 3, 8, 11 and 12 "ion emitters" is believed to be in error for "plurality of ion emitters"
Claim 12 "each of the field emission propulsion units" is believed to be in error for "each field emission propulsion unit of the plurality of field emission propulsion units" and "the ion emitters" is believed to be in error for "each ion emitters of the plurality of ion emitters"
Claims 12 and 13 "field emission propulsion unit" is believed to be in error for "each field emission propulsion unit of the plurality of field emission propulsion units" 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bekey 2008/0072565 in view of Kueneman 2010/0251690
Regarding claim 1, Becky teaches a field emission propulsion system for a spacecraft (the modular micropropulsion device, an embodiment of which is shown in Fig.1 and system controller [0018] “The system of array of devices provides accumulated thrust as needed and in directions as assembled and disposed about an exterior surface of the spacecraft as a wide area propulsion system that at a minimum includes command communications for communicating commands from a system controller to the devices of the array of devices”), comprising: a control unit (system controller per [0018] supra and a data processor and a command decoder per [0021]. [0021] “An embodiment of the invention is described with reference to the figures using reference designations as shown in the figures. Referring to FIG. 1, a modular micropropulsion device is preferably fashioned in the shape of a cube having on a top surface of electronics comprising a power converter, a data processor, a command decoder, a device transceiver, and a solar cell array. An exemplar solar cell in the solar cell array is designated as such. Also disposed on the top of the cube device is a thruster array for providing thrust. An exemplar thruster in the thruster array is designated as such. On opposing sides of the cube device are disposed a data transmitter antenna and a command receiver antenna.”); a propulsion assembly (the modular micropropulsion device, an embodiment of which is shown in Fig.1) having a plurality of field emission propulsion units (the arrays of micromachined field effect electrostatic propulsion thruster devices [0027] The space propulsion systems use arrays of micromachined field effect electrostatic propulsion thruster devices each having an array of thrusters each having a micromachined micron-sized thruster gap to create very large ion accelerating fields with small applied voltages, resulting in thruster devices having a large specific impulse and large thrust simultaneously.) comprising an ion source (any array or combination of arrays among the arrays of micromachined field effect electrostatic propulsion thruster devices); each of the plurality of field emission propulsion units having: a plurality of ion emitters (each array is itself a plurality of ion emitters); the field emission propulsion units arranged in a field arrangement (the field emission propulsion units being field emission units, has been construed as reading on “the field emission propulsion units arranged in a field arrangement”); a plurality of array voltage sources (Fig. 2 the individual power line from the power bus to each array of the micropropulsion device), which are each assigned to a respective array (see Fig. 2), configured to control each array by the control unit with an individual array voltage (see Fig. 2).
Bekey is silent as to an extractor electrode associated with an ion emitter wherein a voltage source is assigned to an extractor electrode of the ion emitter.
Kueneman teaches a FEEP thruster having control unit (voltage controller 466) a voltage source (power converter) associated with an ion emitter (420 and 430) ([0032] Referring now to FIG. 4, a FEEP thruster system may include a FEEP thruster 400, and a power converter 460. The FEEP thruster 400 may include a plurality of emitters 420 and an extractor electrode 430. FEEP thruster 400 may include other electrodes such as, but not limited to, a focus electrode 432 and a cover electrode 434. The power converter 460 may provide a voltage Vext to the plurality of emitters 420. When the focus electrode 432 is included in the FEEP thruster 400, the power converter 460 may include a corresponding source 452 to provide a voltage Vfocus to the focus electrode 432. When the cover electrode 434 is included in the FEEP thruster 400, the power converter 460 may include a corresponding source 454 to provide a voltage Vcover to the cover electrode 434. As shown in FIG. 4, all of the voltages Vext, Vfocus, and Vcover are defined with respect to the extractor electrode 430.), wherein the voltage source is assigned to (see [0032] supra and see [0033] The power converter 460 may include a voltage controller 466 to control the voltage Vext applied to the plurality of emitters 420 of the FEEP thruster 400...) the extractor electrode (430 see also ([0034] The voltage controller 466 may receive a feedback signal FB indicative of the ion current Iion emitted by the plurality of emitters 420. As shown in FIG. 4, the feedback signal FB may be generated by sensing a voltage drop across a sensing resistor Rs in series with the plurality of emitters 420. Other circuits for providing the feedback signal FB may be used. The voltage controller 466 may be adapted to operate in a controlled voltage mode wherein the voltage Vext is controlled independent of the ion current Iion. The controller may be adapted to operate in a regulated current mode wherein the voltage Vext is controlled based on the feedback signal FB so as to regulate the current Iion. The voltage controller 466 may be adapted to selectively operate in the controlled voltage mode or the regulated current mode.) of the ion emitter.
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bekey with Kueneman’s teachings on FEEP thrusters, emitters, extractors, and voltage sources so as to associate extractor electrodes with the plurality of ion emitters, and to assign a plurality of extractor electrode voltage sources, each one being assigned to a respective extractor electrode and configured to control the extractor electrodes by the control unit with an individual extractor electrode voltage to facilitate control of the ion current emitted by each array.
Regarding claim 2, Bekey in view of Kueneman teaches the invention as discussed above.
Bekey in view of Kueneman as discussed above also teaches a current measuring unit (the element sensing the feedback signal FB per [0034] cited supra The voltage controller 466 may receive a feedback signal FB indicative of the ion current Iion emitted by the plurality of emitters 420. As shown in FIG. 4, the feedback signal FB may be generated by sensing a voltage drop across a sensing resistor Rs in series with the plurality of emitters 420. Other circuits for providing the feedback signal FB may be used.) which is configured to measure an electric current (the ion current Iion) flowing from the ion emitters and/or into the extractor electrodes (see [0034] cited supra).
Regarding claim 7, Bekey in view of Kueneman teaches the invention as discussed above.
Bekey further teaches wherein the propulsion assembly comprises an ion source having a fuel tank (Fig. 1 container) for a liquid or liquefiable electrically conductive fuel (propellant see [0022] The propellant flows preferably by capillary forces to the thrusters. The propellant may be a gallium-based propellant), wherein the fuel can be ejected for field ionization at the tip of the ion emitter facing the respective extractor electrode (see Fig. 1 of Bekey and Fig. 1 of Kueneman).
Regarding claim 13, Bekey in view of Kueneman teaches the invention as discussed above.
Bekey in view of Kueneman as discussed above teaches a method of operating a field emission propulsion system according to claim 1, wherein a field strength of an electric field between the ion emitters and the respective associated extractor electrode (the field strength of the electric field between the ion emitters and the respective associated extractor electrode resulting from the extractor voltage) is adjustable for each of the plurality of field emission propulsion units to an extractor electrode voltage (Vext) corresponding to a predetermined ion current (Iion) to be adjusted resulting from a current-voltage characteristic (the current-voltage characterized by the FB signal) of the predetermined ion current to be adjusted of a respective one of the plurality of field emission propulsion units ([0034] The voltage controller 466 may receive a feedback signal FB indicative of the ion current Iion emitted by the plurality of emitters 420. As shown in FIG. 4, the feedback signal FB may be generated by sensing a voltage drop across a sensing resistor Rs in series with the plurality of emitters 420. Other circuits for providing the feedback signal FB may be used. The voltage controller 466 may be adapted to operate in a controlled voltage mode wherein the voltage Vext is controlled independent of the ion current Iion. The controller may be adapted to operate in a regulated current mode wherein the voltage Vext is controlled based on the feedback signal FB so as to regulate the current Iion. The voltage controller 466 may be adapted to selectively operate in the controlled voltage mode or the regulated current mode.). The recitation of “wherein a predetermined thrust vector of the field emission propulsion system is adjusted (the magnitude can be adjusted) by driving each of the field emission propulsion units with an individual extractor electrode voltage (as recited, these to not have to be different) such that the predetermined thrust vector results as the sum of the ion currents from the field emission propulsion units” is the result of applying Vext to each extractor electrode.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bekey in view of Kueneman and Tajmar “Survey on FEEP Neutralizer Options”
Regarding claim 6, Bekey in view of Kueneman teaches the invention as discussed above.
Bekey in view of Kueneman as discussed above does not teach wherein a neutralizer is provided to output an electron current of controllable magnitude.
Tajmar teaches providing a neutralizer to output an electron current (the electrons emitted to maintain charge neutrality “an electron current equal to the ion beam generated by the FEEP thruster needs to be emitted”) of controllable magnitude (the magnitude being “equal to the ion beam generated by the FEEP thruster needs to be emitted”) 
(page 1 “Field Emission Electric Propulsion (FEEP) is a unique propulsion system working in the μN-mN range. To avoid spacecraft charging, an electron current equal to the ion beam generated by the FEEP thruster needs to be emitted. Due to low thrust applications, such currents are very small (tens of μA up to tens of mA for high thrust FEEP clusters) compared to other electric propulsion thrusters such as Hall or Ion engines (Ampère currents). Highly efficient and preferable propellantless neutralizer cathodes for small currents are therefore required for an optimal FEEP system integration. We review all main neutralizer candidates such as thermionic, Field Emission Array, and Carbon nanotube cathodes, list several suppliers and evaluate their compatibility with FEEP thruster requirements”). 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bekey in view of Kueneman with Tajmar’s teachings on neutralizers to avoid spacecraft charging.
Claims 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bekey in view of Kueneman and King 2016/0010631
Regarding claim 8, Bekey in view of Kueneman teaches the invention as discussed above.
Bekey in view of Kueneman does not teach wherein the extractor electrodes are in particular of annular shape with a central opening which are arranged concentrically to an extension direction of the ion emitters.
King teaches wherein the extractor electrodes (1050) are in particular of annular shape (see Fig. 13 and 14) and with a central opening (the inner most annular opening of Fig. 13) which are arranged concentrically to an extension direction of the ion emitters (see Fig. 13).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bekey in view of Kueneman with King’s teachings on FEEP electrode shape since Kueneman teaches FEEP thrusters can have a range of shapes including circles and arrays [0015] A FEEP thruster may have a large numbers of emitters disposed in a circle, as shown in FIG. 1, an array, or some other arrangement.
Regarding claim 9, Bekey in view of Kueneman teaches the invention as discussed above.
Bekey in view of Kueneman is silent as to the extractor electrodes are supported by an extraction plate and are electrically insulated from one another, wherein the extraction plate is formed in particular from non-conductive material.
King teaches wherein the extractor electrodes the conductive portion of (1040) are supported by an extraction plate, wherein the extraction plate is formed in particular from non-conductive material (Kapton®.) (see [0072] The trenches or channels of the ET 1020 are illustrated in more detail in FIG. 14. The trenches 1020 to hold the ionic liquid ferrofluid. The substrate 1010 is, for example, a machinable metal (e.g., aluminum, etc.). In some constructions, the size of the trenches is approximately 1 mm wide and 1 mm deep. However, micromachining can be used to create trenches of other sizes ranging from, for example, approximately 125 microns to a few millimeters in width and depth. In some constructions, an extraction layer 1040 and an acceleration layer 1045 are constructed of Kapton®. Kapton® is available in a range of thicknesses from approximately 200 μm to a few millimeters. The extraction layer 1040 and the acceleration layer 1045 are coated with, for example, patterned metal surface features which function as the extraction electrode 1030 and the acceleration electrode 1035. The triode-like configuration of the ET allows the specific impulse, ISP, of the thruster to be controlled independently of the voltage applied to the extraction electrode. The metal surface features of the electrodes 1030 and 1035 can be sputter-coated onto the Kapton® layers using shadow-masking or pattern etching of an integral copper clad Kapton® layer. In some constructions, the extraction layer 1040 and the acceleration layer 1045 are bonded using low outgassing, space-qualified adhesive 1050. The adhesive 1050 can be any of a variety of adhesives that can be selected based on the particular implementation of the ET. For example, the adhesive 1050 may be one of: (1) DuPont Pyralux LF® or 3M® 1205, with Kapton® NH film core coated on one or both sides by a modified acrylic adhesive; (2) Aptek® 2214-A/B carbon-filled urethane, thixotropic; (3) Wacker® Elastosil RTV-2 silicone; and (4) Master Bond Supreme HT® polymer system. In other constructions, adhesives different than those provided above are used, and the adhesives may have similar properties to those provided above. The ET 1000 is assembled by bonding the extraction electrode 1030 (i.e., the metallized extraction layer 1040), the acceleration electrode 1035 (i.e., the metalized acceleration layer 1045, and metal substrate 1010 using the adhesive 1050. The monolithic ET 1000 assembly is then machined as described above to create the trenches and apertures in the electrodes. In some constructions, the ET 1000 includes structural packaging based on requirements of the particular implementation. For example, the packaging can include a mounting capability that allows for physical and electrical integration with a satellite platform), and/or wherein one, at least one or each of the extractor electrodes comprises, along a full or partial circumference, an electrically conductive second shielding structure projecting in the direction facing away from the ion emitters). 
Regarding the recitation of “and are electrically insulated from one another” the arrays being insulated/electrically isolated from each other at least to an extent would be required to operate the arrays with differing voltages as needed as taught by Bekey Supra.
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bekey in view of Kueneman with King’s teachings on FEEP electrode structures since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element for another (the FEEP extraction electrode structure of King for the the unstated FEEP extraction electrode structure of Bekey in view of Kueneman) to obtain predictable results (these are both FEEP extraction electrode’s, since the electrode composition is the only teaching being relied upon from King (the conductor on insulator structure of King), the conductor on insulator structure of King can be directly substituted for the unstated electrode structure of Bekey in view of Kueneman), KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B).
Regarding claim 11, Bekey in view of Kueneman teaches the invention as discussed above.
Bekey in view of Kueneman as discussed above does not teach wherein one, at least one or each of the extractor electrodes comprises, along a full or partial circumference, an electrically conductive first shielding structure projecting in the direction of the ion emitters and , and/or wherein one, at least one or each of the extractor electrodes comprises, along a full or partial circumference, an electrically conductive second shielding structure projecting in the direction facing away from the ion emitters.
King teaches wherein one, at least one or each of the extractor electrodes comprises, along a full or partial circumference, an electrically conductive first shielding structure (1045) projecting in the direction of the ion emitters (see Fig. 10, 13 and 14) and (see [0072] The trenches or channels of the ET 1020 are illustrated in more detail in FIG. 14. The trenches 1020 to hold the ionic liquid ferrofluid. The substrate 1010 is, for example, a machinable metal (e.g., aluminum, etc.). In some constructions, the size of the trenches is approximately 1 mm wide and 1 mm deep. However, micromachining can be used to create trenches of other sizes ranging from, for example, approximately 125 microns to a few millimeters in width and depth. In some constructions, an extraction layer 1040 and an acceleration layer 1045 are constructed of Kapton®. Kapton® is available in a range of thicknesses from approximately 200 μm to a few millimeters. The extraction layer 1040 and the acceleration layer 1045 are coated with, for example, patterned metal surface features which function as the extraction electrode 1030 and the acceleration electrode 1035. The triode-like configuration of the ET allows the specific impulse, ISP, of the thruster to be controlled independently of the voltage applied to the extraction electrode. The metal surface features of the electrodes 1030 and 1035 can be sputter-coated onto the Kapton® layers using shadow-masking or pattern etching of an integral copper clad Kapton® layer. In some constructions, the extraction layer 1040 and the acceleration layer 1045 are bonded using low outgassing, space-qualified adhesive 1050. The adhesive 1050 can be any of a variety of adhesives that can be selected based on the particular implementation of the ET. For example, the adhesive 1050 may be one of: (1) DuPont Pyralux LF® or 3M® 1205, with Kapton® NH film core coated on one or both sides by a modified acrylic adhesive; (2) Aptek® 2214-A/B carbon-filled urethane, thixotropic; (3) Wacker® Elastosil RTV-2 silicone; and (4) Master Bond Supreme HT® polymer system. In other constructions, adhesives different than those provided above are used, and the adhesives may have similar properties to those provided above. The ET 1000 is assembled by bonding the extraction electrode 1030 (i.e., the metallized extraction layer 1040), the acceleration electrode 1035 (i.e., the metalized acceleration layer 1045, and metal substrate 1010 using the adhesive 1050. The monolithic ET 1000 assembly is then machined as described above to create the trenches and apertures in the electrodes. In some constructions, the ET 1000 includes structural packaging based on requirements of the particular implementation. For example, the packaging can include a mounting capability that allows for physical and electrical integration with a satellite platform), and/or wherein one, at least one or each of the extractor electrodes comprises, along a full or partial circumference, an electrically conductive second shielding structure projecting in the direction facing away from the ion emitters).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bekey in view of Kueneman with King’s teachings on FEEP electrode arrangements to facilitate ISP control (per [0072] supra “The triode-like configuration of the ET allows the specific impulse, ISP, of the thruster to be controlled independently of the voltage applied to the extraction electrode”).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bekey in view of Kueneman and Beattie 4,733,530
Regarding claim 10, Bekey in view of Kueneman teaches the invention as discussed above.
Bekey in view of Kueneman as discussed above does not teach wherein the extractor electrode voltage sources each comprise an adjustable voltage divider to provide an adjustable extractor electrode voltage.
Beattie teaches that it is known to provide an adjustable voltage divider (potentiometer) to provide an adjustable voltage as required for an electric thruster (col. 4 ll. 51-64 “In order that the flow of propellant may also be controlled in proportion to the discharge voltage VD, it is necessary to include the magnitude of VD as a term at each of the summers 32 and 34. In order to further provide a means to adjust the flow of propellant, a voltage signal VREF is subtracted from the magnitude of VD at a summer 38. The voltage signal VREF may be obtained by a number of different means, such as from the output of a wiper of a potentiometer if manual control is desired. If it is desired to control the flow of propellant by, for example, a computer, VREF could be outputted by a digital-to-analog converter circuit, as is well known in the art).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bekey in view of Kueneman with Beattie’s teachings on adjustable voltage dividers since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element for another (an adjustable voltage divider as taught by Beattie for the unstated source of adjustable voltage of Bekey) to obtain predictable results (these are both adjustable voltage sources for electric thrusters, as such, one of ordinary skill in the art would have a reasonable expectation of success in using an adjustable voltage divider as taught by Beattie to provide the adjustable extractor electrode voltage of Bekey), KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bekey in view of Kueneman, Beattie and King
Regarding claim 16, Bekey in view of Kueneman and Beattie teaches the invention as discussed above.
Bekey in view of Kueneman and Beattie as discussed above does not teach wherein the extractor electrodes are supported by an extraction plate and are electrically insulated from one another, wherein the extraction plate is formed from non-conductive material.
Bekey in view of Kueneman is silent as to the extractor electrodes are supported by an extraction plate and are electrically insulated from one another, wherein the extraction plate is formed in particular from non-conductive material.
Bekey in view of Kueneman and Beattie is silent as to the extractor electrodes are supported by an extraction plate and are electrically insulated from one another, wherein the extraction plate is formed in particular from non-conductive material.
King teaches wherein the extractor electrodes the conductive portion of (1040) are supported by an extraction plate, wherein the extraction plate is formed in particular from non-conductive material (Kapton®.) (see [0072] The trenches or channels of the ET 1020 are illustrated in more detail in FIG. 14. The trenches 1020 to hold the ionic liquid ferrofluid. The substrate 1010 is, for example, a machinable metal (e.g., aluminum, etc.). In some constructions, the size of the trenches is approximately 1 mm wide and 1 mm deep. However, micromachining can be used to create trenches of other sizes ranging from, for example, approximately 125 microns to a few millimeters in width and depth. In some constructions, an extraction layer 1040 and an acceleration layer 1045 are constructed of Kapton®. Kapton® is available in a range of thicknesses from approximately 200 μm to a few millimeters. The extraction layer 1040 and the acceleration layer 1045 are coated with, for example, patterned metal surface features which function as the extraction electrode 1030 and the acceleration electrode 1035. The triode-like configuration of the ET allows the specific impulse, ISP, of the thruster to be controlled independently of the voltage applied to the extraction electrode. The metal surface features of the electrodes 1030 and 1035 can be sputter-coated onto the Kapton® layers using shadow-masking or pattern etching of an integral copper clad Kapton® layer. In some constructions, the extraction layer 1040 and the acceleration layer 1045 are bonded using low outgassing, space-qualified adhesive 1050. The adhesive 1050 can be any of a variety of adhesives that can be selected based on the particular implementation of the ET. For example, the adhesive 1050 may be one of: (1) DuPont Pyralux LF® or 3M® 1205, with Kapton® NH film core coated on one or both sides by a modified acrylic adhesive; (2) Aptek® 2214-A/B carbon-filled urethane, thixotropic; (3) Wacker® Elastosil RTV-2 silicone; and (4) Master Bond Supreme HT® polymer system. In other constructions, adhesives different than those provided above are used, and the adhesives may have similar properties to those provided above. The ET 1000 is assembled by bonding the extraction electrode 1030 (i.e., the metallized extraction layer 1040), the acceleration electrode 1035 (i.e., the metalized acceleration layer 1045, and metal substrate 1010 using the adhesive 1050. The monolithic ET 1000 assembly is then machined as described above to create the trenches and apertures in the electrodes. In some constructions, the ET 1000 includes structural packaging based on requirements of the particular implementation. For example, the packaging can include a mounting capability that allows for physical and electrical integration with a satellite platform), and/or wherein one, at least one or each of the extractor electrodes comprises, along a full or partial circumference, an electrically conductive second shielding structure projecting in the direction facing away from the ion emitters). 
Regarding the recitation of “and are electrically insulated from one another” the arrays being insulated/electrically isolated from each other at least to an extent would be required to operate the arrays with differing voltages as needed as taught by Bekey Supra.
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Bekey in view of Kueneman and Beattie with King’s teachings on FEEP electrode structures since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element for another (the FEEP extraction electrode structure of King for the the unstated FEEP extraction electrode structure of Bekey in view of Kueneman) to obtain predictable results (these are both FEEP extraction electrode’s, since the electrode composition is the only teaching being relied upon from King (the conductor on insulator structure of King), the conductor on insulator structure of King can be directly substituted for the unstated electrode structure of Bekey in view of Kueneman), KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B).

Allowable Subject Matter
Claims 3-5, 12, 14, and 15 are objected to. 
Claims 3-5, 14 and 15 are objected to as depending from a rejected claim but would be allowable if rewritten in independent form including all limitations of any intervening clams.
Claim 12 is objected to for minor informalities.
Regarding claim 3, the prior art of record does not teach wherein the control unit is configured to control a field strength of an electric field between the ion emitters and the respective associated extractor electrode by measuring a current-voltage characteristic of the respective field emission propulsion unit by measuring an emitter current through the ion emitter, with other field emission propulsion units simultaneously being deactivated or operated at constant current at different voltages in combination with the other limitations of the claim.
Regarding claim 4, the prior art of record does not teach wherein at least one of the extractor electrodes is formed with two, three, four or more than four extractor electrode segments electrically insulated from each other, which together form a particularly annular shaped extractor electrode, wherein the extractor electrode voltage source is formed in order to provide the extractor electrode segments with individual segment voltages such that, in use, a predetermined direction of the ion beam is controlled, and/or wherein separate segment voltage sources are provided for a plurality of the extractor electrode segments in order to provide the extractor electrode segments with individual segment voltages such that, in use, a predetermined direction of the ion beam is adjusted in combination with the other limitations of the claim.
Regarding claim 12, wherein the extractor electrode voltage result from a current-voltage characteristic and the predetermined ion current to be adjusted of a respective one of the plurality of field emission propulsion units, comprising the following steps: for each of the field emission propulsion units, measuring a current-voltage characteristic by measuring an emitter current through the ion emitter of the field emission propulsion unit, with remaining field emission propulsion units simultaneously deactivated or operated with constant current at different extractor electrode voltages in combination with the other limitations of the claim.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741